
	
		I
		111th CONGRESS
		2d Session
		H. R. 4453
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Rogers of
			 Michigan (for himself, Mr.
			 Buchanan, Ms.
			 Ros-Lehtinen, and Mr.
			 Marchant) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To require the President to revoke Executive Order 13524
		  and restore the words removed by that Order.
	
	
		1.Short titleThis Act may be cited as the
			 INTERPOL Immunities Oversight Act of
			 2010.
		2.Duty to revoke
			 Executive Order 13524 and restore the words removed by that Order
			(a)In
			 generalThe President
			 shall—
				(1)revoke Executive Order 13524 (74 Fed. Reg.
			 67803); and
				(2)amend Executive Order 12425 (48 Fed. Reg.
			 28069) so as to restore the words removed by Executive Order 13524.
				(b)TimingThe President shall comply with subsection
			 (a) by no later than 7 days after the date of the enactment of this Act.
			
